DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
Claims 37, 42, 44, 46, and 52 have been amended. Claims 1-36 have been canceled. Claims 37-64 are pending.  
Claims 46-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/19.
Claims 37-45 and 52-64 are under examination.
 Response to Amendment
The affidavit under 37 CFR 1.132 filed 3/30/22 is sufficient to overcome the rejection of claims 37-45 and 52-64  based upon 35 U.S.C. 103 as being unpatentable over Mpofu et al. (WO 2012/059598 A2, published May 10, 2012) in view of Lucas et al. (US Patent Publication Application 2012/0183531 A1, published July 19, 2012). The affidavit persuasively argues that it is surprising that a formulation comprising a high concentration liquid sekcukinumab pharmaceutical product could be formulated with methionine and an oxygen content in the headspace that is less than 12%, given the art recognized difficulty in stabilizing liquid antibody formulations. Further, the presence of a free cysteine in secukinumab makes the antibody susceptible to oxidation, which adds an additional layer of difficulty  when formulating a stable pharmaceutical product. The persuasive arguments of the affidavit, taken together with the exhibits presented therein, are sufficient to overcome the obviousness rejection. 
Withdrawn Rejections
The rejection of claims 44-45 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 2 of the previous Office action.
The rejection of claims 37-45 and 52-64 under 35 U.S.C. 103 as being unpatentable over Mpofu et al. (WO 2012/059598 A2, published May 10, 2012) in view of Lucas et al. (US Patent Publication Application 2012/0183531 A1, published July 19, 2012), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 13, page 4 of the previous Office action.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 45, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44,45, and 55 recite “ CE-SDS (non-reducing conditions)” and “SDS-PAGE (reducing conditions)”. The claims are indefinite because of the use of parentheses. Although parenthesis may be appropriate when defining an abbreviation or acronym, (see proper use in claim 44, line 4), the inclusion of parentheses for anything else, raises uncertainty as to whether the feature in the parentheses is optional or always present. Claims 44,45, and 55 recite “ CE-SDS (non-reducing conditions)” and “SDS-PAGE (reducing conditions)”. The recitation of reducing conditions and non-reducing conditions in parentheses introduces ambiguity as to the scope of the claim because it is unclear if the limitations in parentheses are required or are exemplary. Thus, clarification throughout the claims is required to ascertain their metes and bounds. The Office suggest using the language “non-reduced CE-SDS” and “reduced SDS-PAGE” to overcome the rejection. 
Claim Status
Claims 37-43, 52-54,  and 56-64 are allowed.
Claims 44, 45, and 55 are not allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646